Citation Nr: 1440746	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflex disease (GERD), to include as secondary to service-connected diabetes mellitus (DM).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969 and from June 1974 to November 1989.  
This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This April 2010 rating decision denied the Veterans' claim for service connection for GERD to include as secondary to DM.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, with regard to the issue of service connection for GERD, to include as secondary to DM, a remand is necessary.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Board observes that the Veteran does not have any in-service diagnosis of, or evidence of treatment for GERD.  However, the Veteran's in-service treatment records stated he had a suspected peptic ulcer in May 1968 due to nausea and stomach problems, and an in-service examination also noted stomach troubles in May 1969.  In May 1989 at separation he indicated that he had frequent indigestion. The Board further notes that there is evidence suggesting a relationship between the Veteran's service-connected DM and his GERD.  Specifically, in his January 2010 claim and his November 2011 VA Form 9, the Veteran stated that his GERD was due to his DM, and that it has gotten worse since he was diagnosed with DM.  

The Veteran has been afforded a VA examination for his DM in September 2011.  At that examination the examiner noted that the Veteran had suffered from GERD since the 1970s, but did not provide an opinion as to whether his GERD was related to his service.  Also at that examination, the VA examiner noted that the Veteran's GERD was less likely than not caused by his service-connected DM, but failed to opine specifically as to whether his GERD was aggravated by his DM. 

In light thereof, and because there is insufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to determine the nature and etiology of his currently present GERD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed GERD, or other diagnosed stomach disability.  The claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results, interview of the Veteran, and a review of the record, the examiner should provide an opinion on:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed GERD, or other diagnosed stomach disability, had its onset in service or is otherwise etiologically related to the Veteran's active service; and,

b. Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed GERD, or other diagnosed stomach disability, was caused or aggravated (made worse) by his service connected DM.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

The Veteran's statements regarding the onset and history of his GERD or other stomach disability should be considered by the examiner in rendering his or her opinion.

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



